Citation Nr: 0825171	
Decision Date: 07/28/08    Archive Date: 08/04/08

DOCKET NO.  06-35 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota



THE ISSUE

Entitlement to service connection for multiple sclerosis.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

M. Peters, Law Clerk



INTRODUCTION

The veteran had active service from March 1970 until March 
1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 decision by the St. Paul RO.  


FINDINGS OF FACT

1.  The veteran has been competently diagnosed with multiple 
sclerosis since 2002.

2.  The veteran was neither diagnosed with nor received 
treatment for any symptoms of multiple sclerosis during his 
period of active service.

3.  Competent lay and medical evidence has been shown that 
the veteran was treated for compensable manifestations of 
multiple sclerosis during the seven year presumptive period 
following the veteran's separation from service.


CONCLUSION OF LAW

The veteran's currently diagnosed multiple sclerosis can be 
presumed to have been incurred during his period of active 
service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307(a)(3), 
3.309(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2005).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issue decided herein.  

In May 2006, the RO sent the veteran a letter in which he was 
informed of the requirements needed to establish entitlement 
to service connection.  

In accordance with the requirements of VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  Additional private evidence was subsequently 
added to the claims file.  

The Board notes that the veteran was informed in a VA letter 
dated in May 2006 about relevant information on disability 
ratings and effective dates in the event that his claim was 
granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA 
to provide a medical examination when such an examination 
is necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  The Board notes that a 
relevant medical examination is of record as of May 2006.

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Law and Regulations

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 
305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Service connection may be granted for multiple sclerosis, 
even if not shown during military service, if the disease 
becomes manifest to a compensable degree within seven years 
after discharge from service.  38 C.F.R. §§ 3.307(a)(3), 
3.309(a) (2007).

In regard to what constitutes a "compensable degree," 
multiple sclerosis is rated in proportion to the impairment 
of motor, sensory and mental function; especially considered 
are psychotic manifestations, complete or partial loss of one 
or more extremities, speech disturbances, impairment of 
vision, disturbances of gait, tremors, visceral 
manifestations, etc., referring to the appropriate bodily 
system of the rating schedule.  The minimum rating for 
multiple sclerosis is 30 percent.  38 C.F.R. § 4.124a, 
including Diagnostic Code 8018 (2007).

Finally, the Board notes that a chronic disease, such as 
multiple sclerosis, need not be actually diagnosed within the 
presumptive period, but characteristic manifestations thereof 
to the required degree must be shown by acceptable lay and 
medical evidence followed without unreasonable time lapse by 
definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991).

Analysis

The veteran's service medical records, including his 
enlistment examination, treatment records during service, and 
his separation examination are void of diagnosis of or 
treatment for multiple sclerosis or symptoms thereof during 
service.

The medical evidence of record indicates that the veteran was 
first diagnosed by the Mayo Clinic with multiple sclerosis in 
2002.

The veteran was given a VA medical examination in 2005.  
During this examination, the veteran's diagnosis of multiple 
sclerosis was continued.  The Board concedes that the veteran 
has established a current diagnosis of multiple sclerosis.

However, since the veteran does not have any diagnosis of 
multiple sclerosis, or any treatment of symptoms thereof, 
during service, the Board finds that the veteran cannot 
establish service connection on a direct basis.  See 38 
C.F.R. § 3.303 (2007); Hickson v. West, 12 Vet. App. 247, 253 
(1999).

However, as noted, since the veteran is claiming service 
connection for multiple sclerosis, the veteran may also 
receive service connection for this disease based upon 
presumption that it occurred in service.  In order for the 
veteran to receive the benefit of the presumption in this 
case, the veteran must show evidence that his claimed 
multiple sclerosis had onset within 7 years after discharge.  
See 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2007).

The veteran has submitted letters from 3 separate doctors, a 
medical opinion from a VA doctor during the veteran's May 
2006 examination, and numerous statements from himself, his 
spouse and several friends in order to establish that, while 
he was not diagnosed with multiple sclerosis until 2002 - 
which the Board notes is far outside the presumptive 7 year 
period - the veteran's symptoms of multiple sclerosis began 
during the presumptive 7 year period.

In their statements to the Board, the veteran and his spouse 
indicated that in 1978 the veteran suffered from left leg 
numbness and tingling.  The statements further indicated that 
the veteran loss use of his leg, could not stand on it, and 
needed the assistance of crutches to ambulate.  

The spouse indicated that the veteran was sent to a 
specialist in Des Moines, Iowa for this episode.  The spouse 
further indicated that the veteran was given a verbal 
diagnosis of possible multiple sclerosis, but that the doctor 
at that time was unsure unless the veteran had further 
episodes.  The veteran's condition eventually resolved with 
only a residual slight limp in his left leg.  The spouse 
further stated that the veteran was fine for many years 
thereafter, but that there were periods where the veteran 
"had to concentrate hard on walking," and that fevers would 
worsen his condition.  The spouse indicated that in 2001 the 
veteran developed a cyst on his prostate and a fever; but 
following the fever, the veteran's left leg condition did not 
resolve like it always had before.

A buddy statement from M. C. indicated that the veteran took 
sick leave for numbness in his legs in May and June 1977.  

In another buddy statement from H. O. A., Mr. A. stated that 
he visited the veteran in Iowa in 1978 and that the veteran 
was on crutches.  The veteran verbalized to Mr. A. at that 
time that the doctor was uncertain as to the veteran's 
condition, but had told the veteran it could possibly be 
multiple sclerosis.

Several other buddy statements of record indicate that the 
veteran had a slight limp in his left leg for many years 
while at work.  All the buddy statements indicated that in 
2002 the veteran was diagnosed with multiple sclerosis which 
forced him to retire.

The record shows that there are two letters from J. F. W., M. 
D., regarding the veteran's symptomatology of multiple 
sclerosis prior to 2002.  The first letter, dated August 
2005, stated that in 1974, in Des Moines, Iowa, the veteran 
was seen for symptoms suggesting multiple sclerosis.  The 
letter, however, did note that there was a long period of 
assymptomatology from 1974 until 2001, when the veteran was 
finally diagnosed with multiple sclerosis.

In his second letter, dated December 2006, Dr. W. stated that 
the veteran was seen in 1974 for symptoms which suggested 
multiple sclerosis.  He further stated that "what is 
ultimately diagnosed as multiple sclerosis is more difficult 
to diagnose earlier."  Dr. J. stated that it was his opinion 
that the veteran's multiple sclerosis was present in 1974.

A second doctor, B. G. W., M. D., submitted a letter dated 
September 2005.  Dr. B. stated in that letter that the 
veteran's final diagnoses were chronic progressive myelopathy 
and secondary progressive multiple sclerosis.  Submitted with 
this letter was an April 2005 examination, which indicated 
that an MRI confirmed lesions on the spinal cord consistent 
with multiple sclerosis.  Additionally, the examination noted 
that there was a possible attack 25 years prior to the 
examination.

Also of record is a letter from K. D. F., M. D., dated 
September 2006.  In this letter, Dr. K. stated, when asked 
whether the left leg numbness that occurred 25 years prior to 
the veteran's diagnosis of multiple sclerosis was a symptom 
of that condition, that there was a "possible (50% chance) 
that this episode was related to multiple sclerosis, although 
there are other causes of numbness and pain that could have 
been the problem such a lumbar disc disease.  The EMG you 
enclosed with your letter makes the latter less likely but 
does not rule it out."

Finally, the VA examiner rendered a medical opinion during 
the veteran's May 2006 examination.  In that examination, the 
VA examiner stated that the veteran related a history of an 
episode of left leg numbness and tingling in 1978, and was 
seen by a specialist in Des Moines, Iowa.  The VA examiner, 
after physical examination, stated that "in [his] medical 
opinion, it is just as likely as not that the [veteran's] 
multiple sclerosis is within the necessary seven years of 
occurrence following discharge from the service, discharge 
date being 1972."  The VA examiner specifically cited to the 
above letters, and the veteran's account while rendering his 
opinion.

The Board specifically notes that there is no objective 
evidence of record from treatment in the seven years after 
his separation from service.  It further notes that many of 
the above letters render medical opinions based in part upon 
the veteran's historical lay account of events in 1978.

Although the veteran can provide competent evidence as to his 
observations, he cannot provide competent evidence to 
establish the etiology of any current diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions); see also Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (acknowledging that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witness' personal knowledge).  

The Board notes that a "bare transcription of lay history" 
is not transformed into competent medical evidence merely 
because it is transcribed by a medical professional.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  But the Board 
may not disregard a medical opinion solely on the rationale 
that the medical opinion was based on a history given by the 
veteran.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005).

Furthermore, the lack of contemporaneous medical evidence 
does not, in and of itself, render lay testimony not 
credible, although, the Board is allowed, as the finder of 
fact, to weigh the absence of such records when assessing the 
credibility of lay evidence.  See Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

Given the aggregate lay evidence of record, including the 
numerous statements from the veteran, his spouse and friends, 
the Board finds that the veteran's account of events which 
occurred between 1977 and 1978 to be credible lay evidence as 
it relates to what the veteran actually experienced, 
including the left leg numbness and tingling; the necessity 
to ambulate using crutches; the need to take sick leave from 
work as a result of this condition; and the possible 
diagnosis of multiple sclerosis at that time.  

Bolstering this lay evidence is the medical opinion of Dr. 
J., who stated in no uncertain terms that the veteran's 
multiple sclerosis was present during this period of time, 
and that an actual diagnosis of multiple sclerosis may take 
many years to obtain.

Finally, the Board notes that all the doctors agree that the 
episode which occurred during the 1970's could have been a 
presentation of symptoms of multiple sclerosis.  Dr. J. 
specifically stated that the veteran did have multiple 
sclerosis at that time, and Dr. K. stated there was 
possibility (50 percent) it was multiple sclerosis.  Dr. K. 
specifically pointed out she could not rule out some other 
disease, but that it was less likely that it was something 
else as opposed to multiple sclerosis.  

The VA examiner also explicitly stated that given the 
evidence and physical examination, that it was at least as 
likely as not that the veteran had multiple sclerosis in the 
applicable presumptive period.

The Board therefore finds that the veteran has presented 
evidence to show that he had symptoms of multiple sclerosis 
during the 7 year presumptive period following his separation 
from service.  Since the veteran has demonstrated that these 
symptoms can be considered compensable manifestations of his 
currently diagnosed multiple sclerosis, the veteran is able 
to benefit from the presumption for service connection.  See 
38 C.F.R. § 3.309(a) (2007).  Accordingly, resolving all 
doubt in the veteran's favor, service connection for multiple 
sclerosis is granted .


ORDER

Service connection for multiple sclerosis is granted.



______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


